Per Curiam.
Relator, wishing to install a gasoline station at the southerly corner of Bloomfield and Paulison avenues, in Passaic, *170finds a zoning ordinance in the way, and asks a writ to override it.
The application for building permit was made in June, 1926, at which time the Board of Zoning Adjustment act was in force. Pamph. L. 1926, p. 526. On the refusal of a permit, relator appealed to the board of zoning adjustment, which in turn denied the permit, with some intimation that the scheme involved a dangerous fire hazard.
In this posture of affairs, and in view of the statute, the decision of the board of zoning appeals stands until reversed or set aside on a judicial review. Chancellor Development Co. v. Senior, 4 N. J. Mis. R. 633.
The present rule to show cause will therefore be discharged.